COURT OF APPEALS FOR THE
                                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                                        ORDER ON MOTION

Cause number:                       01-13-00481-CV
Style:                              In the interest of D. G.-J., C.J., and A.J., children


Date motion filed*:                 June 21, 2013
Type of motion:                     Motion to extend time to file 1st supplemental notice of appeal and statement of points
Party filing motion:                Appellant
Document to be filed:               Supplemental notice of appeal and statement of points

Is appeal accelerated?         No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:                              Current Due date:
         Date Requested:

Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                              The Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                    Other: _____________________________________
          Appellant requests an extension of time to file a “1 st Supplemental Notice of Appeal and Statement of
          Points.” Appellant may amend a notice of appeal without leave of court at any time prior to filing her
          brief. See TEX. R. APP. P. 25.1(g) (authorizing filing of amended notice of appeal any time prior to filing of
          appellant’s brief). Further, the statute no longer requires a statement of points. See Act of May 22, 2001,
          77th Leg., R.S., ch. 1090, § 9, 2001 Tex. Gen. Laws 2395, 2397–98 (enacting section 263.405 of the Family
          Code), amended by Act of May 5, 2011, 82d Leg., R.S., ch. 75, § 4, 2011 Tex. Gen. Laws 348, 349; Act of
          May 12, 2005, 79th Leg., R.S., ch. 176, § 1, 2005 Tex. Gen. Laws 332, 332 (adding subsection 263.405(i)),
          repealed by Act of May 5, 2011, 82d Leg., R.S., ch. 75, § 5, 2011 Tex. Gen. Laws 348, 349; In re D.J.W., 394
S.W.3d 210, 217 n.8 (Tex. App.—Houston [1st Dist.] 2012, pet. denied). The motion is dismissed as moot.


Judge's signature:       /s/ Harvey Brown
                         

Panel consists of        ____________________________________________

Date: June 21, 2013

November 7, 2008 Revision